Citation Nr: 0123251	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  93-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for paresthesia of the 
extremities, claimed as secondary to exposure to mustard gas.  

2.  Entitlement to service connection for impairment of arm 
and wrist function, claimed as secondary to exposure to 
mustard gas.  

3.  Entitlement to service connection for dizziness, claimed 
as secondary to exposure to mustard gas.  

4.  Entitlement to service connection for double vision, 
claimed as secondary to exposure to mustard gas.  

5.  Entitlement to service connection for bronchitis, claimed 
as secondary to exposure to mustard gas.  

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to exposure to 
mustard gas.  

7.  Entitlement to service connection for emphysema, claimed 
as secondary to exposure to mustard gas.  

8.  Entitlement to service connection for esophageal 
achalasia, claimed as secondary to exposure to mustard gas.  

9.  Entitlement to service connection for the postoperative 
residuals of the removal of a polyp from the vocal cords, 
claimed as secondary to exposure to mustard gas.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to November 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
RO.  

In October 1993, the veteran appeared for personal hearing 
before a Member of the Board.  The Board Member who conducted 
the hearing is longer employed with the Board; however, the 
veteran acknowledged in writing, in February 1996, that he 
did not desire an additional hearing.  Consequently, the case 
is properly before the Board.  

In June 1994 and April 1996, the Board remanded the case for 
additional development of the record.  

In a Decision promulgated in October 1997, the Board granted 
the veteran's claim of service connection for a skin disorder 
on the forearms as secondary to mustard gas exposure.  The 
Board also remanded the issue of service connection for 
depression, claimed as secondary to mustard gas exposure.  
The RO subsequently granted service connection for 
depression, thus satisfying the appeal of that issue.  

The Board in its recent decision denied the veteran's claims 
of service connection for paresthesia of the extremities, 
impairment of arm and wrist function, dizziness, double 
vision, esophageal achalasia and postoperative residuals of 
the removal of a polyp from the vocal cords as being not well 
grounded.  The Board also found that the preponderance of the 
evidence was against the claims of service connection for 
bronchitis, chronic obstructive pulmonary disease and 
emphysema.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2000, the Court decided the appeal and affirmed the 
October 1997 Decision of the Board ; however, in a January 
2001 Order, the decision was withdrawn.  

The Court then vacated the Board's October 1997 decision and 
remanded the case for additional proceedings.  



REMAND

As noted in the Court's Order, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. West 
, 12 Vet. App. 477 (1999),withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The veteran in this regard should be asked to submit 
competent evidence to support his claims of service 
connection for paresthesia of the extremities, impairment of 
arm and wrist function, dizziness, double vision, bronchitis, 
chronic obstructive pulmonary disease, emphysema, esophageal 
achalasia and the postoperative residuals of the removal of a 
polyp from the vocal cords.  Furthermore, the veteran should 
be afforded VA medical examinations specifically to address 
the etiology of the disabilities at issue.  

The Court noted in its order that a June 1993 memorandum 
prepared by Mr. Dean Bundy, an archivist at the National 
Archives, references two reports found at the National 
Archives that describe in detail the mustard gas experiments 
carried out on Hart's Island, New York, during World War II, 
and indicated that additional information was available.  In 
July 1996, one of the reports was sent to the RO.  The Court 
pointed out, however, that the other report is not of record.  
The RO should attempt to obtain the other report referenced 
in the June 1993 memorandum.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed paresthesia of the 
extremities, impairment of arm and wrist 
function, dizziness, double vision, 
bronchitis, chronic obstructive pulmonary 
disease, emphysema, esophageal achalasia 
and the postoperative residuals of the 
removal of a polyp from the vocal cords 
since service.  In particular, he should 
be instructed to submit competent 
evidence to support his assertions that 
he currently is suffering from the 
claimed disability due to mustard gas 
exposure in service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should obtain a copy of the 
report referenced in Mr. Dean Bundy's 
June 1993 memorandum.  The report is 
entitled "Supplement to OSRD Report 
4855," Appendices D and E, 6 June 1945.  

3.  Then, the RO should schedule the 
veteran for comprehensive medical 
examinations to determine the nature and 
likely etiology of the claimed 
paresthesia of the extremities, 
impairment of arm and wrist function, 
dizziness, double vision, bronchitis, 
chronic obstructive pulmonary disease, 
emphysema, esophageal achalasia and the 
postoperative residuals of the removal of 
a polyp from the vocal cords.  All 
efforts made toward conducting the 
examinations should be documented in the 
claims folder.  All indicated tests must 
be conducted.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has current disability manifested 
by paresthesia of the extremities, 
impairment of arm and wrist function, 
dizziness, double vision, bronchitis, 
chronic obstructive pulmonary disease, 
emphysema, esophageal achalasia and the 
postoperative residuals of the removal of 
a polyp from the vocal cords due to the 
established exposure to mustard gas in 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


